The district court held appellant in contempt and imposed a ten-day
                suspended jail sentence, ordered appellant to pay $300 per month until he
                satisfied the amount owed, and directed appellant to pay $2,286 in
                attorney fees. This appeal followed.
                            Having reviewed the record and appellant's civil proper person
                appeal statement, we conclude that the order challenged in this matter is
                not appealable. This court has jurisdiction to consider an appeal only
                when the appeal is authorized by statute or court rule. Taylor Constr. Co.
                v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). NRAP 3A(b)(8)
                allows an appeal to be taken from a special order entered after a final
                judgment. To be appealable as a special order after final judgment, the
                order must affect the rights of some party to the action growing out of the
                judgment. Gumm v. Mainor, 118 Nev. 912, 920, 59 P.3d 1220, 1225
                (2002). Further, in the context of post-divorce proceedings, an order
                denying a motion to amend a divorce decree is appealable as a special
                order after final judgment, if "the motion is based upon changed factual or
                legal circumstances and the moving party is not attacking the original
                judgment." Burton v. Burton, 99 Nev. 698, 700, 669 P.2d 703, 705 (1983).
                            Here, the district court's order merely enforced appellant's
                obligation under the divorce decree. Neither respondent's motion to
                enforce the divorce decree nor appellant's arguments in response to the
                motion were based on changed factual or legal circumstances. Rather, in
                opposing respondent's motion, appellant was simply attacking the original
                divorce decree. Therefore, we conclude that the district court's order is not
                appealable as a special order after final judgment under NRAP 3A(b)(8).
                Moreover, the portions of the district court's order imposing contempt and
                awarding attorney fees are also not appealable, and to the extent

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                appellant seeks to challenge them, he may do so through a petition for
                extraordinary relief. See Pengilly v. Rancho Santa Fe Homeowners, 116
                Nev. 646, 649, 5 P.3d 569, 571 (2000) (recognizing that a contempt order is
                not appealable). Having concluded that we lack jurisdiction, we
                            ORDER this appeal DISMISSED.




                                                            Hardesty


                                                                                        , J.
                                                            Parraguirre




                cc: Hon. James E. Wilson, District Judge
                     Alfred D. Asti
                     Jennifer S. Anderson
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A